Claims 1-9, and 31-38 are currently pending with claims 10-30 being canceled. 
The rejection over JP 2014-046518 is maintained. 
The provisional double patenting rejections have been withdrawn in view of Applicant’s argument (pages 7-8 of Applicant’s response). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, and 32-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, it is not clear whether a structural unit is the same or different than the microporous particle.  Appropriate correction is required. 
Claim 32 requires a crosslinking assisting agent for indirectly bonding the structural units.  The claim also recites the structural units that are chemically bonded directly or indirectly.  It is confusing whether the structural units can be chemically bonded directly in the presence of the crosslinking assisting agent. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-9, and 32-37 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2014-046518 (JP’518).
JP’518 discloses an optical laminate comprising a PET film, an organic-inorganic composite film on the PET film, and an adhesive layer provided on the organic-inorganic composite film (paragraph 258 and figure 12).  The adhesive is an ultraviolet curable adhesive (paragraph 182).  
The organic-inorganic composite film is a low refractive index layer obtained from a composition comprising inorganic particles and a polymer wherein the inorganic particle comprises a plurality of primary particles are directly and chemically bonded to form of a string of beads (paragraph 35).  A coupling agent is provided to link as the surface of the inorganic particle to the polymer (paragraph 
The examiner equates the primary particle to the claimed microporous particle.  Alternatively, in view of Applicant’s disclosure, the microporous particle of the claimed invention is a sol-gel beaded particle (paragraph 27 of the specification of the claimed invention).  As the claim is completely silent as to a particle size as well as a shape of the microporous particle, the sol-gel beaded particle of JP’518 is equated to the claimed microporous particle regardless of whether regardless of whether the sol-gel beaded particle is formed using pulverization process.  
Additionally, the pulverized product is a product-by-process limitation not as yet shown to produce a patentably distinct optical laminate. It is the examiner's position that the optical laminate of JP’518 is identical to or only slightly different than the claimed optical laminate prepared by the method set out in the claim, because both laminates are formed from the same materials, having structural similarity. 
The optical laminate comprises a PET film, an organic-inorganic composite film on the PET film and an adhesive layer provided on the organic-inorganic composite film (paragraph 258 and figure 12).  The adhesive is an ultraviolet curable adhesive (paragraph 182).  

The examiner equates the primary particle to the claimed microporous particle.  Alternatively, in view of Applicant’s disclosure, the microporous particle of the claimed invention is a sol-gel beaded particle (paragraph 27 of the specification of the claimed invention).  As the claim is completely silent as to a particle size as well as a shape of the microporous particle, the sol-gel beaded particle of JP’518 is equated to the claimed microporous particle regardless of whether the sol-gel beaded particle is formed using pulverization process.  
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or an obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 
	
JP’518 does not explicitly disclose the optical laminate comprising an intermediate layer formed by causing a part of the low refractive index layer to be integrated with a part of the adhesive layer.  
However, it appears that the optical laminate meets all structural limitations and chemistry as required by the claims.  
The optical laminate comprises a PET film, an organic-inorganic composite film on the PET film and an adhesive layer provided on the organic-inorganic composite film (paragraph 258 and figure 12).  The adhesive is an ultraviolet curable adhesive (paragraph 182).  
The organic-inorganic composite film is a low refractive index layer obtained from a composition comprising inorganic particles and a polymer wherein the inorganic particle comprises a plurality of primary particles are directly and chemically bonded to form of a string of beads (paragraph 35).  A coupling agent is provided to link as the surface of the inorganic particle to the polymer (paragraph 43).  The coupling agent reads on the claimed crosslinking agent.  The low refractive index layer comprises microvoids between two or more adjacent 
In view of Applicant’s disclosure, the microporous particle of the claimed invention is a sol-gel beaded particle (paragraph 27 of the specification of the claimed invention).  As the claim is completely silent as to a particle size as well as a shape of the microporous particle, the sol-gel beaded particle of JP’518 is equated to the claimed microporous particle regardless of whether the sol-gel beaded particle is formed using a pulverization process.  
Therefore, the examiner takes the position that the intermediate layer would be inherently present as the optical laminate is subject to ultraviolet irradiation to join the refractive index layer and the curable adhesive to each other because like material has like property.  The same token applies to the thickness of the intermediate layer which is less than the thickness of the low refractive index layer.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
	
	
Regarding claim 2, the low refractive index layer has a thickness of 100 nm to 110 nm (paragraph 348).

Regarding claims 6 and 35, the low refractive index layer has a porosity of 80% (paragraph 147). 
Regarding claims 7 and 36, the low refractive index layer has a haze value of less than 5% (paragraph 147). 
Regarding claim 8, the low refractive index layer has a coupling agent for indirectly bonding the inorganic particle (paragraph 93).  
Regarding claims 9 and 33, the low refractive index comprises 90 wt% of inorganic particles (paragraph 92).  This is a clear indication that the combined content of the polymer and the coupling agent in the low refractive index layer must be about 10 wt%.  The content of the coupling agent should be less than 10 wt%, overlapping the claimed range. 
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in the content of the coupling agent will not support the patentability of subject matter compassed by the prior art unless there is evidence indicating the content of the coupling agent is critical or provides unexpected results.  
In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  

Claims 31 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over JP’518 as applied to claims 1 and 32 above, and further in view of US 2015/0037605 to Oser et al. (Oser).
JP’518 does not explicitly disclose the silica sol particle obtained from trishydroxymethylsilane using a sol-gel process.  
Oser, however, evidences a colloidal silicon dioxide particle obtained from an organoalkoxysilane including methyltrihydroxysilane, methyltriethoxysilane or methyltrimethoxysilane by using a sol-gel process (paragraph 88).  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use trishydroxymethylsilane to form the silica sol particle because trishydroxymethylsilane has been known as one of organoalkoxysilanes to form the silica sol particle and Oser provides necessary details to practice the invention of JP’518.   

Response to Arguments
Applicant alleges that JP’518 fails to disclose an organic-inorganic composite film which is a porous body in which pulverized products of a gelled silicon compound are chemically bonded.  The examiner respectfully disagrees. 
The organic-inorganic composite film is a low refractive index layer obtained from a composition comprising inorganic particles and a polymer wherein the inorganic particle comprises a plurality of primary particles are directly and chemically bonded to form of a string of beads (paragraph 35).  The examiner equates the primary particle to the claimed microporous particle.  
Alternatively, a coupling agent is provided to link as the surface of the inorganic particle to the polymer (paragraph 43).  The coupling agent reads on the claimed crosslinking agent.  The low refractive index layer comprises microvoids between two or more adjacent inorganic-organic composite particles (paragraph 145).  The microvoids indicate that the inorganic particles are chemically bonded to each other by the coupling agent/polymer.  The inorganic particles are silica sol particles (paragraph 35).
In view of Applicant’s disclosure, the microporous particle of the claimed invention is a sol-gel beaded particle (paragraph 27 of the specification of the claimed invention).  As the claim is completely silent as to a particle size as well as a shape of the microporous particle, the sol-gel beaded particle of JP’518 is equated to the claimed microporous particle regardless of whether the sol-gel beaded particle is formed using pulverization process.  

The optical laminate comprises a PET film, an organic-inorganic composite film on the PET film and an adhesive layer provided on the organic-inorganic composite film (paragraph 258 and figure 12).  The adhesive is an ultraviolet curable adhesive (paragraph 182).  
The examiner equates the primary particle to the claimed microporous particle.  Alternatively, in view of Applicant’s disclosure, the microporous particle of the claimed invention is a sol-gel beaded particle (paragraph 27 of the specification of the claimed invention).  As the claim is completely silent as to a particle size as well as a shape of the microporous particle, the sol-gel beaded particle of JP’518 is equated to the claimed microporous particle regardless of whether the sol-gel beaded particle is formed using pulverization process.  
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or an obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 
Applicant further asserts that JP’518 does not teach or suggest an inorganic-organic composite film comprising inorganic particles chemically bonded to each other through a coupling agent.  The examiner respectfully disagrees. 
A coupling agent is provided to link as the surface of the inorganic particle to the polymer (paragraph 43).  The inorganic-organic composite film comprises microvoids between two or more adjacent inorganic-organic composite particles (paragraph 145).  The microvoids indicate that the inorganic particles are chemically bonded to each other by the coupling agent/polymer.  
JP’518 does not explicitly disclose the optical laminate comprising an intermediate layer formed by causing a part of the low refractive index layer to be integrated with a part of the adhesive layer.  
However, it appears that the optical laminate meets all structural limitations and chemistry as required by the claims.  
The optical laminate comprises a PET film, an organic-inorganic composite film on the PET film and an adhesive layer provided on the organic-inorganic 
The organic-inorganic composite film is a low refractive index layer obtained from a composition comprising inorganic particles and a polymer wherein the inorganic particle comprises a plurality of primary particles are directly and chemically bonded to form of a string of beads (paragraph 35).  A coupling agent is provided to link as the surface of the inorganic particle to the polymer (paragraph 43).  The coupling agent reads on the claimed crosslinking agent.  The low refractive index layer comprises microvoids between two or more adjacent inorganic-organic composite particles (paragraph 145).  The microvoids indicate that the inorganic particles are chemically bonded by the coupling agent/polymer.  The inorganic particles are silica sol particles (paragraph 35).
In view of Applicant’s disclosure, the microporous particle of the claimed invention is a sol-gel beaded particle (paragraph 27 of the specification of the claimed invention).  As the claim is completely silent as to a particle size as well as a shape of the microporous particle, the sol-gel beaded particle of JP’518 is equated to the claimed microporous particle regardless of whether the sol-gel beaded particle is formed using a pulverization process.  
Therefore, the examiner takes the position that the intermediate layer would be inherently present when the optical laminate is subject to ultraviolet irradiation to join the refractive index layer and the curable adhesive to each other because like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788